ACCEPTED
                                                                                                                                             06-15-00072-CV
                                                                                                                                  SIXTH COURT OF APPEALS
 Appellate Docket Number:                                                                                                               TEXARKANA, TEXAS
                                                                                                                                        9/25/2015 8:26:48 PM
                                                                                                                                            DEBBIE AUTREY
 Appellate Case Style:           Haley Brown                                                                                                          CLERK

                           Vs.
                                 RK Hall.Construction, Ltd.,   RKEl Capital, LLC, andStac y Lyon. d/b/a Lyon Barrit~de &Construction
 Companion Case No.: nla
                                                                                                                      FILED IN
                                                                                                               6th COURT OF APPEALS
                                                                                                                 TEXARKANA, TEXAS
                                                                                                               9/25/2015 8:26:48 PM
 Amended/corrected statement:                          DOCK ETING STATEMENT (Civil)                                DEBBIE AUTREY
                                                                                                                       Clerk
                                                 Appellate Court: 6th Court bf Appeals
                                           (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                  II.    App~llant   ·Attorney(s) .
I2SJ Person    D   Organization (choose one)
                                                                             I2SJ     Lead Attorney
                                                                             First Name:         Dale
First Name:        Haley                                                     Middle Name: H.
Middle Name:                                                                 Last Name:          Henley
Last Name:         Brown                                                     Suffix:
Suffix:                                                                      Law Firm Name: Mayo Mendol ia&Vic e, LLP
ProSe:    0                                                                  Address I:          5368 State Highway 276
                                                                             Address 2:

                                                                             City:               Royse City
                                                                             State:      Texas                       Zip+4:   75189
                                                                             Telephone:          469'402-0450              ext.
                                                                             Fax:        469-402,0461
                                                                             Email:      dhenley@mmvllp.coin
                                                                             SBN:        24048148
I. Appellant                                                                 II. Appellant Attorney(s)
I2SJ Person   D Organization      (choose one)                               D       Lead Attorney
                                                                             First Name:         Kevin
First Name:        Haley                                                     Middle Name: W.
Middle Name:                                                                 Last Name:          Vice
Last Name:         Brown                                                     Suffix:
Suffix:                                                                      Law Fim1 Name: Mayo Mendol ia& Yice,LL P
ProSe:    0                                                                  Address 1:          5368 State High'NaY 276
                                                                             Address 2:




                                                                 Page 1 of 10
                                                           City:               Royse City
                                                          State:       Texas                     Zip+4:         75189
                                                          Telephone:                                      ext.
                                                          Fax:         469,402-.0450
                                                          Email:      kyice@mmvllp.com
                                                          SBN:        00785150
 I. Appellant                                             II. AppellanfAttorney(s)
 (g) Person     0   Organization (choose one)
                                                          0        Lead Attorney
                                                          First Name:          Brian
 First Name:        Haley                                 Middle Name: L.
 Middle Name:                                             Last Name:           Benitez
 Last Name:         Brown                                 Suffix:
 Suffix:                                                  Law Firm Name: Mayo Mendol ia & Vice, LLP
 ProSe:    0                                              Address 1:           5368 State Highway 276 ·
                                                          Address 2:
                                                          City:                Royse City
                                                          State:      Texas                      Zip+4:      75189
                                                          Telephone:           469'402 -0450             ext.
                                                          Fax:        469,402,0461
                                                          Email:      bbenitez@mmvllp.com
                                                          SBN:        24082679
Ill. Appellee                                             IV. Appellee Attorney(s)
0   Person      (g) Organization (choose one)            (g) Lead Attorney
Organization Name: RK HALL CONSTRUCTION, LTD.; RKH q     First Name:           Blair
First Name:                                              Middle Name:
Middle Name:                                             Last Name:            Partlow
Last Name:
Suffix:
ProSe:     0
                                                         Address 2:            5420 LBJ Freeway, Suite 1200
                                                         City:
                                                         State:  Texas                          Zip+4:
                                                         Telephone:    972-991-0889                   ext.
                                                         Fax:        972-404-0516
                                                         Email:      bpartlow@foxrothschild.com
                                                         SBN:        24013299 .
III. Appellee                                            IV. Appellee Attorney(s)
0   Person     (g) Organization (choose one)             (g)     Lead Attorney
Organization Name: STACY LYON d/b/a LYON BARRIC ADE;j    First Name:           Ed
First Name:                                              Middle Name:
                                                Page 2 of 10
Middle Name:              Last Name:        Carlton
Last Name:                Suffix:
Suffix:                  Law Finn Name: Quilling, Selander, LOyvnds, Winslett & M:os~f;
                                                                                          ..
ProSe:    0                             p r.. . . =· ·--_'..:-'······, ·.. =.>. . '-' . •
                         Address 1:    2001 Bryan St., SuiteJ 800 ·
                         Address 2:
                         City:              Dallas
                         State:     Texas                    Zip+4:       7~201
                         Telephone:         (214) 871-2100         ext.
                         Fax:       (2.14) 871-2111
                         Email:     ecarlton@qslwm.com
                         SBN:       03820050




               Page 3 of 10
 V. Perfection Of Appeal And Jurisdiction

 Nature of Case (Subject matter or type of case): Person.allnjury

 Date order or judgment signed: Atigusi:27, 2015                                    Type of judgment: Interlocutory Order
 Date notice of appeal filed in trial court: September 24,2015
 If mailed to the trial court clerk, also give the date mailed:

 Interlocutory appeal of appealable order: [gJ Yes D No
 If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
 Order does not comply with Rule 168, and d~es not list reason for grant. Thereis a substantial groundfor
                                                                                                           difference regarding the effect of
 such noncomoliance Petitioner's appellate rights; and regarding what grounds )he Court granted its Order.
 f\(.;.l;t:H:nttt:: U Jppt::iiJ ~;)t:;:t:;: l!V\.1 LO).
                                              L..:J   ~ ""'""   ~ ' • ...,
                                                                                                             ·                   ·
 If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):                      DYes ~No

 Permissive? (See TRAP 28.3):                  [gJYes DNo
 If yes, please specify statutory or other basis for such status:
 Interlocutory Order appealed from granted right to seek Interlocutory appeal pursuant to CPRC 51.01 4(
                                                                                                        d).
Agreed? (See TRAP 28.2):                       D Yes [gj No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:                    DYes [gJ No
If yes, pi ease specify statutory or other basis for such status:


Does this case involve an amount under$100 ,000?                  D Yes [giNo
Judgment or order disposes of all parties and issues: D Yes [giNo
Appeal from final judgment:                                       DYes [gJ No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                D Yes [giNo

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                DYes [gJ No                              If yes, date filed:
Motion to Modify Judgment:           [gjYes    DNo                            If yes, date filed: September 23, 2015
Request for Findings of Fact         DYes [gJ No                              If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:                 DYes      [gJ No                         If yes, date filed:
                                     [gJ Yes DNo                              If yes, date filed: September 23,2015
Motion under TRCP 306a:
Other:                               DYes [gJ No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, an~ extension

Affidavit filed in trial court:     DYes D No                                If yes, date filed:

Contest filed in trial court:       DYes      [gJ No                         If yes, date filed:

Date ruling on contest due:

Ruling on contest: D Sustained          D Overruled                          Date of ruling:

                                                                              Page 4 of 10
 VIII. Bankru ptcy

 Has any party to the court's judgmen t filed for protection in bankruptcy which
                                                                                 might affect this appeal?       DYes 1:> 0     Court Reporter                      0     Court Recorder
 0   Official                              0     Substitute



 First Name:
 Middle Name:
 Last Name:
 Suffix:
 Address 1:
 Address 2:
City:
 State:    Texas                        Zip +4:
Telephone:                                ext.
Fax:
Email:

X. Supersedeas Bolld
 Supersedeas bond filed:OYe s [8] No              lfyes, date filed:

 Will file:   0   Yes [8] No



XI. Extraordi nary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?          0   Yes [8] No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation .(Complete.sectign if filing in the 1st, 2nd, 4th, 5th, 6th, 8th,
                                                                                                                .9th, lOth, 11th, 12th, 13th,
or 14th Court of Appeal)                                      ·                                                                    ·
Should this appeal be referred to mediation?           0   Yes [8] No

If no, please specify   (t\eMu J's . \euv fP.. W-~ .~ Qtqr4\es rP M{.                                       a_ Attorney's fees (trial):
 Attorney's fees (appellate):
 Other:
 If other, please specify:



Will you challenge this Court's jurisdiction?     0   Yes   t:2J   No
 Does judgment have language that one or more parties "take nothing"?             0   Yes   I:2J   No
Does judgment have a Mother Hubbard clause? DYes            I:2J   No
Other basis for finality?
Rate the complexity of the case (use I for least and 5 for most complex):         0    I    0      2
Please make my answer to the preceding questions known to other parties in this case.
Can the parties agree on an appellate mediator? 0 Yes I:2J No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                       Telephone                                Fax            Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number,
                                                                                                                 and style.

Docket Number:                                                                        Trial Com1:

  Style:

     Vs.




                                                                   Page 7 of 10
XIV.. Pro Bono Program: (Complete seCtion if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)                                                          ·.
                                                                                                                                 .·           . ··· .
 The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section
                                                                                                    Pro Bono Committee and local Bar
 Association s, are conducting a program to place a limited number of civil appeals with appellate counsel
                                                                                                           who will represent the appellant in
 the appeal before this Court

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion
                                                                                                             in the Program based upon a number of
discretiona ry criteria, including the financial means of the appellant or appellee. !fa case is selected
                                                                                                           by the Committee , and can be matched
with appellate counsel, that counsel will take over representat ion of the appellant or appellee without
                                                                                                           charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at
                                                                                                        the Clerk's Office or on the Internet at
www.tex-a pp.org. If your case is selected and matched with a volunteer lawyer, you will receive
                                                                                                       a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program,
                                                                                                               the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingl y, you should not forego
                                                                                                               seeking other counsel to represent you
in this proceeding . By signing your name below, you are authorizing the Pro Bono committee to
                                                                                                      transmit publicly available facts and
information about your case, including parties and backgronnd , through selected Internet sites and
                                                                                                        Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes IZJ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to
                                                                                                  answer questions the committee may have
regarding the appeal? D Yes IZJ No

Please note that any such conversatio ns would be maintained as confidentia l by the Pro Bono Committee
                                                                                                        and the infonmtion used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stampe d copy ofthat
                                                                                                    affidavit, does your income exceed 200% of
the U.S. Departmen t of Health and Human Services Federal Poverty Guidelines ?            DYes D No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at h!!n;([a>.)l~_.
                                                                                                             lJl!S,"QYL!'XVI. Certificate of Service

 The undersigned counsel certifies that this docketing statement has been served on the following
                                                                                                  lead counsel for all parties to the trial
 court's order or·     t as follows on Sepiember25; 2015 .



 Signature                                                                Electronic Signature:
                                                                                (Optional)

                                                                          State Bar No.:     24082679

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed
                                                                                               by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      September 25, 2015
Manner Served: eServed

First Name:       Blair
Middle Name:

Last Name:        Partlow
Suffix:
Law Firm Name: Fox Rothschild LLP

Address 1:        5420 LBJFwy . Ste 1200
Address 2:

City:             Dallas
State     Texas                      Zip+4:    75240
 Telephone:       972C99!-0889       ext.
Fax:      972-991-0889
Email:    bpartlow@foxrothschild.com
If Attorney, Representing Party's Name: RK HallCons tr. Ltd., and RKH Capital, LLC

Please enter the following for each person served:




                                                               Page 9 of 10
Date Served:       September 25, 2015
Manner Served: eServed

First Name:        Greg
Middle Name:      K.
Last Name:        Winslett
Suffix:
Law Firm Name: Quilling, Selander,L ownds,Win slett & Mose~

Address I:        200 I Bryan St, Ste. 1800
Address 2:

City:             Dallas
State     Texas                        Zip+4:   75201
 Telephone:       214-871-21200     ext.
Fax:      214-871-2111
Email:    ecarlton@qsiW!ll.com
If Attorney, Representing Party's Name: Stacy Lyon d/b/a Lyon Barricade & Constrnc;i

Please enter the following for each person served:


Date Served:      September 25, 2015
Manner Served: eServed

First Name:       Garland

Middle Name:

Last Name:        Williams
Suffix:
Law Firm Name: Trans. Div. Ofc. of the Atty. Gen'l

Address I:        P.O. Box 12548
Address 2:        Capitol Station

City:             Austion
State     Texas                     Zip+4:      78711 02548
Telephone:        512C463-2100      ext.
Fax:      512-472-3855
Email:    garland.williams@texasattomeygeneral.gov
If Attorney, Representing Party's Name: Texas Departmen t of Transportation




                                                              Page 10 of 10